DETAILED ACTION
Claims 1 - 10 of U.S. Application No. 16464367 filed on 05/28/2019 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/28/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 3 is objected to because of the following informalities:
The abbreviation “MEMS” should be completely spelled out in the claim, for example, claim 3 should read, “…wherein the fixed part and the movable part are Micro Electro Mechanical System (MEMS) devices formed from a semiconductor substrate” Appropriate correction is required.
Drawings
1 - The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: numerical reference “3BM” in at least para [0114].  Corrected drawing 
2 - The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “different opposing phases between the projections of the fixed part and the projections of the movable part belonging to a first group and a second group” as recited in claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8: the recitations in claim 8, “…having different opposing phases between the projections of the fixed part and the projections of the movable part belonging to a first group and a second group,…”
It is not clear from the claim language, the specifications, or the drawings what the opposing phases are!? And how different they are? Structurally? Or the location/position when the movable projection move with respect to the projections of the fixed part? The Applicant is urged to clarify.
Claims 9 – 10 are rejected for depending on claim 8.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5 - 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakatsuka et al. (US 20120306313; Hereinafter, “Nakatsuka”)
Regarding claim 1: Nakatsuka discloses a vibrational energy harvester device (title) capable of (It has been held that the recitation that an element is "capable of” performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In se Hutchison, 69
USPQ 138.) vibrating in a vibration direction (x direction; fig. 1) by an externally supplied vibrational energy (para [0096], first line), comprising: 
a movable part (502; fig. 14) having a first surface (the annotated fig. 14 below) along the vibration direction (X); and 
a fixed part (503U and/or 503L) which has a second surface (the annotated fig. 14 below) opposed through a gap (fig. 14) to the first surface and is positionally fixed (by supports 511) to allow the movable part (502) to vibrate in the vibration direction (X), 


    PNG
    media_image1.png
    702
    1366
    media_image1.png
    Greyscale

the movable part (502) has a spring rate (the spring constant of the supporting springs 532, and the electrodes 504-505) which is modulated (“modulated” is interpreted as “changing” or “variable”, indicating that the spring rate is not constant as F=kx, wherein the F is the force on the spring, K is the spring rate/stiffness, and the x is the displacement of the spring) according to a function of a positional parameter in the vibration direction (since the forces on the supporting springs supporting the movable part increases as the electrodes 505 gets closer to electrode 404 by the virtue if the repulsion forces between them; see para [0096]) through an electrostatic force (repulsion of electrodes 504, 505) acting between the movable part (502 carrying electrode 505) and the fixed part (503 carrying electrode 504).
Regarding claim 5/1: Nakatsuka discloses the limitations of claim 1 and further discloses that the movable part (502) has a plurality of the first surfaces (one on the top of 502 and one on the bottom of 502 as seen in the annotated fig. 14 above) along the vibration direction (X) while the fixed part (503U and 503L) has a plurality of the second surfaces (the two second surfaces seen in the annotated fig. 14 above) opposed to the first surfaces of the movable part (502).
Regarding claim 6/1: Nakatsuka discloses the limitations of claim 1 and further discloses that the movable part (502) is provided with a weight (weigh is a property of any material; and since 502 is made of material, it is provided with weight) to apply a gravity (by the virtue of its weight) in a direction crossing the vibration direction (Z direction as oriented in fig. 14).
Regarding claim 7/1: Nakatsuka discloses the limitations of claim 1 and further discloses that a plurality of the movable parts (503U, and 503L) in a direction orthogonal to the vibration direction (503U and 503L are in the Z direction orthogonal to the X direction which is the vibration direction), wherein the fixed part (503U, 503L) has a 
Regarding claim 8/1 (as best understood): Nakatsuka discloses the limitations of claim 1 and further discloses that different opposing phases between the projections of the fixed part and the projections of the movable part belonging to a first group and a second group (one phase is seen in fig. 14(a) where the projections of the 502, and 503 are facing each other, and other phase in fig. 14(b) when 502 projections are shifted to the left with respect to the projections of the 503), wherein a first direction (the static force pushing the 502 upwards) in which the electrostatic force acts between the movable part (502) and the fixed part (503) in the first group (504Lb, 505Lb, 504La, 505La) is opposite to a second direction (down wards as 504 and 505 having the same polarity) in which the electrostatic force acts between the movable part (502) and the fixed part (503) in the second group (504Ub, 505Ub, 505Ua, 504Ua).
Regarding claim 9/8/1 (as best understood): Nakatsuka discloses the limitations of claim 9 and further discloses that the first group and the second group are positioned along the vibration direction of the movable part (each of the first group (504Lb, 505Lb, 504La, 505La), and the second group (504Ub, 505Ub, 505Ua, 504Ua) extend along the vibration direction/X direction).
Regarding claim 10/8/1 (as best understood): Nakatsuka discloses the limitations of claim 9 and further discloses that the first group (504Lb, 505Lb, 504La, 505La) and the second group (504Ub, 505Ub, 505Ua, 504Ua) are positioned along a direction (the two groups are laid out in the Z direction orthogonal to the vibration direction) orthogonal to the vibration direction of the movable part (502).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over Nakatsuka in view of Satoh et al. (US 20030053156; Hereinafter, “Satoh”).
Regarding claim 3/1: Nakatsuka discloses the limitations of claim 1 but does not disclose that the fixed part and the movable part are MEMS devices formed from a semiconductor substrate.
Satoh teaches forming the fixed part and the movable part (the entire substrate 102 is a silicon substrate; para [0078] and fig. 2-3) are MEMS devices (para [0009-0011]) formed from a semiconductor substrate (para [0078]).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the vibrator of Nakatsuka wherein the fixed part and the movable part are MEMS devices formed from 
Regarding claim 4/3/1: Nakatsuka in view of Satoh discloses the limitations of claim 3 and Satoh further discloses that the first surface of the movable part (104) and the second surface of the fixed part (102) are orthogonal to a substrate surface of the semiconductor substrate (the annotated fig. 3 below), both ends of the movable part (100) in the vibration direction being supported by support beams (101) formed from the semiconductor substrate (a part of 102 which is silicon substrate) to allow the movable part to vibrationally shift in the vibration direction.

    PNG
    media_image2.png
    488
    689
    media_image2.png
    Greyscale

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2/1: the limitations of claim 2, “the electret electric potential, an array pitch of the projections of the fixed part and the projections of the movable part, a difference between a maximum value and a minimum value of a capacitance between the fixed part and the movable part vibrationally shifting, are selected to reduce the spring rate of the movable part from an initial value of the spring rate corresponding to a free vibration of the movable part” in the combination as claimed are neither anticipated nor obvious over the prior arts in record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638. The examiner can normally be reached 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED ELNAKIB/Primary Examiner, 
Art Unit 2832